DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various flat transducers thereon, for example US 20070110264 is the closest prior art and teaches a door leaf includes a stiff, light structural part that maintains fed-in vibrational energy and, by flexural waves, propagates this energy in at least one active surface perpendicular to its thickness to distribute resonance mode vibration components over at least one surface, which has specified, preferred locations or sites within it for transducer devices, which are affixed on the structural part at one of the locations or sites to set the structural part into vibration and to allow it to resonate, thus creating an acoustic radiator that delivers an acoustic output signal when it vibrates in resonance, the front and/or the rear cover panel of the door leaf being part of the stiff, light structural component. The transducer(s) is/are situated between the cover panels. However, the prior art of record fails to teach claim 1, a sound transducer, comprising: (a) a front panel made of thin material, said front panel having a front panel perimeter; (b) a back panel made of thin material, said back panel having a back panel perimeter; (c) a frame joining said front panel perimeter to said back panel perimeter; (d) an actuator having a first side and a second side, said actuator being configured to respond to a first electrical current by urging said first side away from said second side and a second electrical current by urging said first side toward said second side; (e) said first side of said actuator being attached to said front panel; (f) said second side of said actuator being attached to said back panel; and (g) a plurality of openings passing through said front panel; and claim 11, a sound transducer, comprising: (a) a flexible front panel having a front panel perimeter; (b) a flexible back panel having a back panel perimeter; (c) a frame joining said front panel to said back panel, but leaving an open interior; (d) an actuator having a first side and a second side, said actuator being located in said open interior area, said actuator configured to respond to a first electrical current by urging said first side away from said second side and a second electrical current by urging said first side toward said second side; (e) said first side of said actuator being attached to said front panel; and (f) said second side of said actuator being attached to said back panel. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R Young can be reached on 571-272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN D NGUYEN/Primary Examiner, Art Unit 2699